Citation Nr: 0104370	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1968 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).   

A video conference hearing was held in September 1999 before 
the undersigned acting Member of the Board.  During the 
hearing the veteran raised a claim for service connection for 
tinnitus.  That issue has not been developed for appellate 
review.  Accordingly, the Board refers that claim to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam and was awarded the 
Combat Infantryman Badge.

2.  The veteran's claimed inservice stressors are consistent 
with the circumstances, conditions, and hardships of his 
combat service.

3.  The veteran has a medical diagnosis of post-traumatic 
stress disorder based on his inservice stressors which 
conforms with the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) and is supported by the findings on the 
examination report.

4.  On authorized audiological evaluation in June 1998, the 
average puretone loss in the right ear was 45 decibels, and 
the average loss in the left ear was 13 decibels.  Speech 
audiometry revealed speech recognition ability of 74 percent 
in the right ear and of 96 percent in the left ear.  The 
veteran's hearing loss of the left ear is not service-
connected.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126).

2.  The criteria for an increased (compensable) disability 
rating for hearing loss in the right ear are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998 & 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Post-Traumatic 
Stress Disorder.

Initially, the Board notes that the issue which was certified 
for appellate review was whether new and material evidence 
had been presented to reopen a claim for service connection 
for post-traumatic stress disorder.  The veteran's claim was 
previously denied in September 1996 on the basis that there 
was no current evidence of a diagnosis of post-traumatic 
stress disorder.  Since then, however, the veteran has 
presented several items of medical evidence reflecting that 
he has a current diagnosis of post-traumatic stress disorder.  
Accordingly, the claim has been reopened through the 
submission of new and material evidence, and the Board will 
consider the reopened claim on the merits.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue has been obtained.  The veteran has 
been afforded an examination and he has testified at a 
hearing.  His medical treatment records have been obtained.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  If the diagnosis of a mental disorder 
does not conform with DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2000).  

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a diagnosis of post-
traumatic stress disorder, the Board notes that the veteran 
has been given a diagnosis of post-traumatic stress disorder 
on several occasions.  For example, a VA hospital discharge 
summary dated in March 1998 shows that the veteran was 
hospitalized for almost a month for treatment of post-
traumatic stress disorder, major depression with psychotic 
features, and cocaine dependence.  

Similarly, a letter dated in September 1999 from the 
coordinator of a VA post-traumatic stress disorder program 
contains the following information:

[The veteran] was diagnosed with Post 
Traumatic Stress Disorder (PTSD) and 
admitted to the PTSD Clinic in January 
1998.  

He gave a history of being examined by a 
psychiatrist in 1971 and subsequently 
discharged.  

He served in the US Army from February 
1968 to January 1971 and in Vietnam for 
eight months in 1968, [and was] then 
medivaced for malaria and nerve damage to 
his jaw.  Following that recovery, [the 
veteran] requested a return to Vietnam 
where he served for approximately five 
months, [and was] then told he needed to 
be seen by a psychiatrist.  

[The veteran] has daily intrusive imagery 
of Vietnam and combat related nightmares.  
He is hyperstartle, hypervigilent, 
depressed, often feeling guilty with 
accompanying suicidal ideations.  We 
referred [the veteran] to the Inpatient 
Stress Disorder Unit at N. Chicago VA.  
He was accepted and is presently admitted 
to their 35-day program for veterans 
diagnosed with chronic, combat PTSD.

He will return to our program following 
completion of that program. 

His condition is chronic and severe.  

Although the report of a VA psychiatric examination conducted 
in June 1998 shows that the examiner felt that the criteria 
for a diagnosis of post-traumatic stress disorder had not 
been met, the Board finds that the medical treatment records 
which contain a diagnosis of post-traumatic stress disorder 
have higher probative value than the VA examination report 
because the treatment records were based on observation of 
the veteran over longer periods of time, including a 
hospitalization.  Moreover, the history provided by the 
veteran, as noted in the medical treatment records, is 
consistent with the clinical evidence in the veteran's 
service medical records, although the diagnosis assigned in 
service in 1970 was immature personality.  The Board notes 
that the examiner who conducted the June 1998 VA examination 
did not discuss the significance of the veteran's service 
medical records.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that the veteran described his claimed stressors 
in a written statement dated in March 1998.  He reported that 
he served in the infantry in Vietnam, and that five of his 
friends were killed.  The veteran's DD 214 reflects that he 
had service in Vietnam and was awarded the Combat Infantryman 
Badge.  The Board finds that veteran's claimed inservice 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's combat service.  Therefore, the 
veteran's lay testimony alone establishes the occurrence of 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2000).

In summary, the evidence shows that the veteran's claimed 
inservice stressors have been corroborated, and he has a 
medical diagnosis of post-traumatic stress disorder based on 
those stressors.  Accordingly, the Board concludes that the 
requirements for service connection for PTSD have been met 
and the appeal is granted.

II.  Entitlement to an Increased (Compensable) Rating For
 Hearing Loss in the Right Ear

The veteran contends that a compensable disability rating is 
warranted for his hearing loss of the right ear.  He asserts 
that his hearing loss has increased in severity and that the 
noncompensable rating does not adequately reflect the 
severity of the disorder.   

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the hearing loss issue has been obtained.  The 
evidence includes the veteran's service medical records, and 
the veteran has been afforded a disability evaluation 
examination.  The Board does not know of any additional 
relevant evidence which is available.  The Board deferred 
adjudication of the appeal following the hearing held in 
September 1999 to allow the veteran an opportunity to submit 
evidence, but he did not do so.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2000).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000). 

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
50
35
40
LEFT
15
10
10
15
20

The average puretone loss in the right ear was 45 decibels, 
and the average loss in the left ear was 13 decibels.  Speech 
audiometry revealed speech recognition ability of 74 percent 
in the right ear and of 96 percent in the left ear.

The Board notes that the veteran's hearing loss of the left 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the left ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 (2000) which 
provides that the manifestations from a nonservice-connected 
disorder may not be used when establishing the rating for a 
service-connected disability.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category IV, and the presumed normal scores for the 
nonservice-connected left ear correspond to category I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for hearing loss of the right ear are not 
met.

The Board has considered whether there is evidence that an 
extraschedular evaluation of the veteran's disability is 
warranted, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(2000).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
disability, and there has been no evidence submitted that the 
veteran is unemployable due to this disability, or that he 
had lost substantial periods of time from work due to hearing 
loss.  The VA examiner did not give an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Service connection for post-traumatic stress disorder is 
granted.

An increased (compensable) rating for hearing loss of the 
right ear is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

